             Case 6:20-cv-01083-ADA Document 6 Filed 11/25/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A
 BRAZOS LICENSING AND
 DEVELOPMENT,
                                                 CIVIL ACTION NO. 6:20-cv-01083-ADA
                    Plaintiff,
 v.

 ARISTA NETWORKS, INC.
                                                 JURY TRIAL DEMANDED
                    Defendant.


                            PLAINTIFF’S CORPORATE DISCLOSURES

        Pursuant to Rule 7.1(a) of the Federal Rules of Civil Procedure, Plaintiff WSOU

Investments, LLC d/b/a Brazos Licensing and Development provides the following disclosures:

        1.         Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development

declares that it has no parent corporation and no publicly traded corporation currently owns 10%

or more of its stock.


Dated: November 25, 2020                    Respectfully submitted,

                                            By: /s/ Max L. Tribble, Jr.
                                               Max L. Tribble, Jr.
                                               State Bar No. 2021395
                                               Shawn Blackburn (pro hac vice)
                                               State Bar No. 24089989
                                               Bryce T. Barcelo (pro hac vice)
                                               State Bar No. 24092081
                                               SUSMAN GODFREY L.L.P.
                                               1000 Louisiana Street, Suite 5100
                                               Houston, Texas 77002-5096
                                               Telephone: (713) 651-9366
                                               Fax: (713) 654-6666
                                               mtribble@susmangodfrey.com
                                               sblackburn@susmangodfrey.com
                                               bbarcelo@susmangodfrey.com



7750276v1/016955
           Case 6:20-cv-01083-ADA Document 6 Filed 11/25/20 Page 2 of 2




                                        Kalpana Srinivasan (pro hac vice)
                                        State Bar No. 237460
                                        SUSMAN GODFREY L.L.P.
                                        1900 Avenue of the Stars, 14th Floor
                                        Los Angeles, California 90067-6029
                                        Telephone: (310) 789-3100
                                        Fax: (310) 789-3150
                                        ksrinivasan@susmangodfrey.com

                                      COUNSEL FOR PLAINTIFF WSOU
                                      INVESTMENTS, LLC D/B/A BRAZOS
                                      LICENSING AND DEVELOPMENT




7750276v1/016955
